 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANGEL P. AYALA,                                     Case No.: 3:18-CV-2885 JLS (JLB)
     CDCR #F-10444,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
14
     J. SALAZAR, Correctional Officer,                   AND DISMISSING CIVIL ACTION
15   #87940,                                             WITHOUT PREJUDICE FOR
                                                         FAILING TO PREPAY FILING
16                                    Defendant.         FEES REQUIRED BY
17                                                       28 U.S.C. § 1914(a)
18
                                                         (ECF No. 2)
19
20         Plaintiff Angel P. Ayala, currently incarcerated at Kern Valley State Prison in
21   Delano, California, and proceeding pro se, has filed a Complaint pursuant to the Civil
22   Rights Act, 42 U.S.C. § 1983. See generally ECF No. 1 (“Compl.”).
23         Plaintiff claims a correctional officer at Richard J. Donovan Correctional Facility
24   (“RJD”) in San Diego, California, violated his Eighth Amendment rights by using
25   excessive force during an April 5, 2017 incident while Plaintiff was incarcerated there. Id.
26   at 1–4. Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
27   time he submitted his Complaint, but instead has filed Motion to Proceed In Forma
28   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See generally ECF No. 2 (“Mot.”).
                                                     1
                                                                              3:18-CV-2885 JLS (JLB)
 1                        MOTION TO PROCEED IN FORMA PAUPERIS
 2          All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). If the plaintiff is
 7   a prisoner at the time of filing, however, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. §§ 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who, at the time of filing, is
12   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
13   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
14   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
15   F.3d at 847.
16          Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
17   trust fund account statement (or institutional equivalent) . . . for the 6-month period
18   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
19   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
20   average monthly deposits in the account for the past six months, or (b) the average monthly
21   balance in the account for the past six months, whichever is greater, unless the prisoner has
22   no assets. See 28 U.S.C. §§ 1915(b)(1), (4); Taylor, 281 F.3d at 850. After, the institution
23   having custody of the prisoner collects subsequent payments, assessed at 20% of the
24   preceding month’s income, in any month in which his account exceeds $10, and forwards
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
                                                                                           3:18-CV-2885 JLS (JLB)
 1   them to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 2         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 3   he has not attached a certified copy of his CDCR Inmate Trust Account Statement Report
 4   for the 6-month period immediately preceding the filing of his Complaint, and the Prison
 5   Certificate portion of his IFP Motion, which must be completed by an authorized CDCR
 6   trust account official, is incomplete. See Mot. at 5; 28 U.S.C. § 1915(a)(2); S.D. Cal.
 7   Civ.L.R. 3.2. Section 1915(a)(2) clearly requires that prisoners “seeking to bring a civil
 8   action . . . without prepayment of fees . . . shall submit a certified copy of the trust fund
 9   account statement (or institutional equivalent) . . . for the 6-month period immediately
10   preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added).
11         Without a completed prison certificate accompanied by certified copies of his CDCR
12   Inmate Trust Account Statement Report, the Court is unable to assess the appropriate
13   amount of the initial filing fee which is statutorily required to initiate the prosecution of
14   this action. See 28 U.S.C. § 1915(b)(1).
15                                        CONCLUSION
16         For this reason, IT IS ORDERED that:
17         1.     Plaintiff’s Motion (ECF No. 2) is DENIED WITHOUT PREJUDICE and
18   this action is DISMISSED WITHOUT PREJUDICE for failure to prepay the $400 filing
19   fee required by 28 U.S.C. § 1914(a);
20         2.     Plaintiff is GRANTED forty-five (45) days from the date of this Order in
21   which to re-open his case by either: (1) paying the entire $400 statutory and administrative
22   filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP, which includes
23   a prison certificate and/or a certified copy of his CDCR Inmate Trust Account Statement
24   Report for the 6-month period preceding the filing of his Complaint pursuant to 28 U.S.C.
25   § 1915(a)(2) and S.D. Cal. Civ.L.R. 3.2(b);
26         3.     The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
27   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
28   and convenience; however, if Plaintiff neither pays the $400 filing fee in full nor
                                                   3
                                                                               3:18-CV-2885 JLS (JLB)
 1   sufficiently completes and files a renewed Motion to Proceed IFP, together with a certified
 2   copy of his 6-month CDCR Inmate Trust Account Statement Report, within forty-five (45)
 3   days, this case will remain dismissed without prejudice pursuant to 28 U.S.C. § 1914(a),
 4   and without any further Order of the Court.2
 5          IT IS SO ORDERED.
 6
 7   Dated: January 18, 2019
 8
 9
10
11
12
13
14
15
     2
        Plaintiff is cautioned that, if he chooses to proceed further by either prepaying the full $400 civil filing
16   fee or submitting a properly supported renewed Motion to Proceed IFP, his Complaint will be reviewed
17   before service and may be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C.
     § 1915(e)(2)(B), regardless of whether he pays or becomes obligated to pay the full filing fee. See Lopez
18   v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only
     permits but requires” the court to sua sponte dismiss an in forma pauperis complaint that is frivolous,
19   malicious, fails to state a claim, or seeks damages from defendants who are immune); see also Rhodes v.
     Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
20   § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity or officer or
21   employee of a governmental entity”).

22   The Court further notes that Plaintiff has another civil rights action pending in this Court. See Ayala v.
     Romero, No. 3:18-CV-2463 CAB (RBM) (S.D. Cal. filed Oct. 25, 2018) (“Romero”); see also Bias v.
23   Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (“[The court] may take notice of proceedings in other
     courts, both within and without the federal judicial system, if those proceedings have a direct relation to
24   matters at issue.”) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)). While
25   Romero also involves an alleged incident of excessive force arising at RJD in 2017, the two cases appear
     unrelated insofar as they involve different correctional officer defendants and allege separate causes of
26   action arising approximately one week apart. See Romero, ECF No. 1, at 1, 3–4. Therefore, should
     Plaintiff elect to proceed and be granted leave to proceed IFP in both cases, he will be required to pay two
27   full filing fees, which will be collected pursuant to 28 U.S.C. §§ 1915(b)(1) and (2) “simultaneously for
     each action pursued.” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 632 (2016); see also Johnson v. Darr,
28   No. 10CV2334-WQH-POR, 2018 WL 5246597, at *2 (S.D. Cal. Oct. 22, 2018).
                                                           4
                                                                                             3:18-CV-2885 JLS (JLB)
